Citation Nr: 0527382	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  96-45 941	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder with panic attacks.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to May 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 1996 
rating decision by the New York, New York, VARO that granted 
an increased (30 percent) rating for a nervous condition and 
denied service connection for hypertension secondary to the 
nervous condition.  The veteran filed a timely appeal of both 
decisions and in March 1999, the veteran testified at a 
personal hearing before a Board Member who is no longer 
employed by the Board.  A copy of the transcript of that 
hearing is of record.  In September 1999, the Board remanded 
the case to the RO for additional development, 
recharacterizing the veteran's service connected psychiatric 
disability as generalized anxiety disorder with panic 
attacks.  In May 2003, the Board offered the veteran another 
hearing before a Veterans Law Judge; however, he subsequently 
requested his appeal to continue without an additional 
hearing.  In September 2003, the case was remanded to ensure 
compliance with the Veteran's Claims Assistance Act of 2000 
(VCAA).  In February 2005 the RO granted service connection 
for hypertension.  The rating for generalized anxiety 
disorder is now the only matter before the Board.  


FINDING OF FACT

The veteran's anxiety disorder causes considerable 
occupational and social impairment, including difficulty 
establishing and maintaining relationships, disturbances of 
mood, panic attacks and memory impairment; severe impairment 
in the ability to obtain or retain employment or deficiencies 
in most areas are not shown.   


CONCLUSION OF LAW

A 50 percent rating is warranted for the veteran's 
generalized anxiety disorder with panic attacks.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9400 
(2004), 4.132, Code 9400 (1996).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A February 2004 
letter explained that VA was responsible for obtaining 
relevant records from any federal agency and would make 
reasonable efforts to obtain relevant records not held by a 
federal agency, but that it was his responsibility to ensure 
that VA received all requested records not in the possession 
of a federal agency.   A June 2005 letter informed him what 
the evidence must show to substantiate the claim for an 
increased rating.  The August 1996 rating decision, a 
September 1996 statement of the case (SOC) and supplemental 
SOCs in July 1997, January 2003 and March 2005 provided the 
text of applicable regulations and explained what the 
evidence showed and why the claim was denied.  The January 
2003 and March 2005 supplemental SOCs specifically provided 
the full text of the regulations pertaining to the VCAA. 

In conjunction with advising the veteran of what the evidence 
needed to show to substantiate his claim, the February 2004 
letter asked him to submit any additional evidence to help 
substantiate his appeal and the June 2005 letter specifically 
asked him to submit any evidence in his possession that 
pertained to his claim.  While complete VCAA notice was not 
given prior to the rating decision on appeal (which pre-dated 
the VCAA), the veteran was since given content-complying 
notice and had sufficient opportunity to respond after 
complete notice was given.  He is not prejudiced by any 
notice timing deficiency because any such deficiency early in 
the process was cured by him having a full opportunity to 
participate in the adjudication/appeals process after notice 
was given.  No further notice is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained pertinent VA 
and private treatment records.  VA also arranged for 
psychiatric evaluations in June 1996, March 1999, December 
1999 and January 2003.  The veteran has not identified any 
additional evidence pertinent to his claim.  VA has met its 
assistance obligations.  No further assistance is required.  
The claimant is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.  Factual Background

Service connection for anxiety reaction was granted in June 
1946 with an initial rating of 10 percent effective May 1946.  
In May 1996, the veteran sought an increased rating.  In 
August 1996, the RO granted a 30 percent rating, and this 
appeal ensued.  

On VA Psychiatric examination in June 1996, the diagnosis was 
panic disorder.  The veteran reported that he did not get 
good sleep and that he had a bad relationship with his 
children because of his nerves.  The examiner found that the 
veteran was mildly depressed, with panic spells about one to 
four times a month.  The examiner's overall impression was 
that the veteran had had significant panic disorder since his 
military service and that his psychiatric incapacity was 
moderate.  

At a February 1997 hearing at the RO, the veteran testified 
that his panic attacks had interfered with his work when he 
was a mail carrier, and that his anxiety symptoms had gotten 
worse since his wife had died.  He indicated that he had 
panic attacks about four to five times per month.  

On VA psychiatric examination in March 1999, the diagnoses 
were generalized anxiety disorder and panic disorder.  The 
veteran reported panic attacks about four to five times each 
month.  The examiner's overall impression was that the 
veteran had suffered from panic and generalized anxiety 
disorder for much of his life.  The veteran would likely have 
been capable of working although his panic symptoms would 
have interfered with his ability to carry out the duties of 
any job.  He would have needed breaks around the panic 
attacks and even time off from work related to his panic 
symptoms.  Global Assessment of Functioning (GAF) score was 
60. 

VA records from 1997 to 2002 show treatment for the veteran's 
generalized anxiety, panic attacks and insomnia.   

At his March 1999 Travel Board hearing, the veteran testified 
that he had difficulty sleeping, at one point had lost a job 
as a result of a fight with his boss, and due to anxiety did 
not have a good relationship with his children.    

On VA psychiatric examination in December 1999, the diagnoses 
were panic attacks and agoraphobia.  The veteran reported 
symptoms of panic similar to those reported on earlier VA 
examinations.  The examiner found the veteran's disability to 
be moderate to severe.  

On VA examination in January 2003, the diagnoses were panic 
disorder without agoraphobia and generalized anxiety 
disorder.  The veteran reported having a difficult 
relationship with his children, which he attributed to his 
uncontrolled anxiety when he returned from service, related 
difficulties dealing with other people, anxiety problems 
outside the house and minimal patience.  He also reported he 
had few friends, had poor self esteem, and had an overall 
perception that other people did not like him.  He had panic 
attacks approximately once a month.  He also would get 
depressed, feeling lost, lonely and wanting to be left alone.  
He had sleep difficulties, and his memory was problematic at 
times, as he forgot names of people and of famous 
individuals.  Mental status examination revealed an affect 
that was notably restricted in range and some suicidal 
ideation without a plan or intention for self harm.  He had 
to force himself to go to work, to go shopping and to wait in 
line while in the store.  The GAF score was 55.  The 
examiner's overall impression was that the veteran had a 
longstanding anxiety disorder which began in service and has 
persisted since.  The veteran had symptoms of both panic 
disorder as well as a more pervasive generalized anxiety 
disorder, and his psychiatric incapacity was deemed to be 
moderate as evidenced by his restricted range of affect, his 
feeling irritable and anxious, panic attacks occurring at 
least monthly and difficulty forming and maintaining close 
relationships.         

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed.1994).  

The regulations governing ratings of mental disorders were 
amended effective November 7, 1996.  From their effective 
date, the veteran is entitled to a rating under the revised 
criteria.  See VAOPGCPREC 3- 2000.  

The veteran's anxiety disorder is currently rated under 
38 C.F.R. § 4.132, Code 9400, generalized anxiety disorder 
(as in effect prior to November 7, 1996).  Under Code 9400, a 
30 percent rating is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and when 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating evaluation is warranted when 
the veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with most daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and 
demonstrable inability to obtain or retain employment, 38 
C.F.R. § 4.132, Code 9400 (effective prior to November 7, 
1996).

The veteran was notified of the revisions in the criteria for 
rating mental disorders that took effect on November 7, 1996 
in a July 1997 SSOC.  Under the revised criteria, a 30 
percent rating is warranted when occupational and social 
impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when occupational and social impairment 
is found with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

Evidence of record indicates that the manifestations of the 
veteran's generalized anxiety disorder most closely 
approximate the criteria for a 50 percent rating under both 
the old and new criteria.  The evidence shows that the 
veteran has considerable occupational impairment (as 
evidenced by problems with anxiety while working) and a 
considerable level of social impairment (as evidenced by few 
friendships and difficult relationships with his children).  
The veteran's industrial impairment has included panic 
attacks (up to 5 times monthly, including on the job) and 
loss of a job due to anxiety related anger.  Thus, a 50 
percent rating is appropriate under the old criteria. 

A 50 percent rating is also warranted for the level of social 
and occupational impairment shown under the revised criteria.  
Notably, the veteran's January 2003 VA psychiatric 
examination specifically found restricted affect, problems 
with depressed and irritable mood and some memory impairment, 
all of which are consistent with a disability picture of 
reduced reliability and productivity.  The impact of the 
disability on his employment is amply demonstrated, including 
by his being required to take breaks when he is having panic 
attacks.  The veteran's January 2003 GAF score was 55, which 
generally indicates moderate difficulty in occupational and 
social functioning.  

While suicidal ideation (without a plan or intention for self 
harm) was noted on the January 2003 VA examination, it is not 
otherwise shown that the veteran has the more severe level of 
impairment necessary to a support an even higher (70 percent 
rating).  There is no evidence that the veteran is deficient 
in most areas and no evidence of illogical, irrelevant or 
obscure speech, near continuous panic or depression, or 
neglect of personal hygiene.  Also, as mentioned above, the 
veteran's GAF score of 55 is associated with a more moderate 
level of impairment.  Severe         impairment of the 
ability to obtain or retain employment so as to warrant a 70 
percent rating under the old criteria is also not shown.  
Although the veteran did lose a job in the past due to anger, 
he was able to find new employment.  

Given that the manifestations of the veteran's service 
connected anxiety disorder most closely approximate the 
criteria for a 50 percent rating under both the old and the 
revised criteria, a 50 percent rating is warranted under the 
old criteria prior to November 7, 1996 and under the new 
criteria after November 7, 1996.  



ORDER

A 50 percent rating is granted for the veteran's generalized 
anxiety disorder with panic attacks, subject to the 
regulations governing payment of monetary awards.   



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


